DETAILED ACTION
Claims 1-10 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the claim amendments in this examiner’s amendment was given via email by Roger Chen (Reg. No. 67,314) on March 7, 2022.
The application has been amended as follows:
Title	METHOD FOR CONTROLLING ANGULAR SPEED OF A FAN BY ADJUSTING AN INTEGRAL VALUE BASED ON MINIMUM OR MAXIMUM OUTPUT

Listing of Claims:
Claim 1 (currently amended): A method for controlling an angular speed of a fan, the method for controlling the angular speed of the fan being used in a computer system comprising the fan, the method for controlling the angular speed of the fan comprising:

obtaining an adjusted error value by adjusting the error value using an adjustment constant when an absolute value of the error value is not larger than a predetermined value;

obtaining a proportional angular speed output value according to a proportional constant and the adjusted error value;
obtaining an integral angular speed output value by performing an integration calculation according to the proportional constant, an integral constant and the adjusted error value;
obtaining a derivative angular speed output value by performing a derivative calculation according to the proportional constant, a derivative constant and a measured temperature; and
obtaining a total output value according to the proportional angular speed output value, the integral angular speed output value and the derivative angular speed output value;
adjusting the integral angular speed output value to be a difference of a minimum output value and the proportional angular speed output value when a sum of the proportional angular speed output value and the integral angular speed output value is smaller than the minimum output value;
controlling the angular speed of the fan according to the total output value;
wherein the integration calculation and the derivative calculation are performed corresponding to a time axis, and the total output value is positively related to a pulse width modulation value, and the angular speed of the fan increases when the pulse width modulation value increases.


measuring the fan to obtain [[a]]the measured temperature;
wherein obtaining the error value is obtaining the error value according to a set-point temperature and the measured temperature.

Claim 3 (original): The method for controlling the angular speed of the fan of claim 2, further comprising:
entering an angular speed automatic control mode; and
entering an error checking mode. 

Claim 4 (original): The method for controlling the angular speed of the fan of claim 2 wherein the error value is obtained by subtracting the measured temperature from the set-point temperature.

Claim 5 (original): The method for controlling the angular speed of the fan of claim 1 wherein the predetermined value is 1.

Claim 6 (original): The method for controlling the angular speed of the fan of claim 1 wherein obtaining the adjusted error value by adjusting the error value using the adjustment constant is obtaining the adjusted error value by multiplying the adjustment constant by the error value.



Claim 8 (currently amended): The method for controlling the angular speed of the fan of claim [[7]]1 wherein obtaining the total output value according to the proportional angular speed output value, the integral angular speed output value and the derivative angular speed output value comprises obtaining the total output value by summing up the proportional angular speed output value, the integral angular speed output value and the derivative angular speed output value.

Claim 9 (canceled) 

Claim 10 (currently amended): [[The]]A method for controlling [[the]]an angular speed of [[the]]a fan, the method for controlling the angular speed of the fan being used in a computer system comprising the fan, the method for controlling the angular speed of the fan comprising:
obtaining an error value;
obtaining an adjusted error value by adjusting the error value using an adjustment constant when an absolute value of the error value is not larger than a predetermined value;
obtaining a proportional angular speed output value according to a proportional constant and the adjusted error value;
obtaining an integral angular speed output value by performing an integration calculation according to the proportional constant, an integral constant and the adjusted error value;
obtaining a derivative angular speed output value by performing a derivative calculation according to the proportional constant, a derivative constant and a measured temperature; and
obtaining a total output value according to the proportional angular speed output value, the integral angular speed output value and the derivative angular speed output value;
adjusting the integral angular speed output value to be a difference of a maximum output value and the proportional angular speed output value when a sum of the proportional angular speed output value and the integral angular speed output value is greater than the maximum output value;
controlling the angular speed of the fan according to the total output value;
wherein the integration calculation and the derivative calculation are performed corresponding to a time axis, and the total output value is positively related to a pulse width modulation value, and the angular speed of the fan increases when the pulse width modulation value increases.
REASONS FOR ALLOWANCE
Claims 1-6, 8 and 10 are allowable over the prior art of record.
The following is the Examiner’s statement of reasons for allowance:
While Chan U.S. Patent Publication No. 20120218707 teaches controlling a computer fan using pulse width modulation such that a control signal configured to increase the speed of the fan may be a function a temperature difference,  Ogawa et al. U.S. Patent Publication No. 20150156917 teaches proportional, integral, derivative control of a fan, Liu U.S. Patent Publication No. 20150195949 teaches a method for fan control with automatic and error checking modes, Ko et 
None of these references taken either alone or in combination with the prior art of record discloses a method for controlling an angular speed of a fan, the method for controlling the angular speed of the fan being used in a computer system comprising the fan, the method for controlling the angular speed of the fan comprising:
obtaining an error value;
obtaining an adjusted error value by adjusting the error value using an adjustment constant when an absolute value of the error value is not larger than a predetermined value;

obtaining a proportional angular speed output value according to a proportional constant and the adjusted error value;
obtaining an integral angular speed output value by performing an integration calculation according to the proportional constant, an integral constant and the adjusted error value;
obtaining a derivative angular speed output value by performing a derivative calculation according to the proportional constant, a derivative constant and a measured temperature; and
obtaining a total output value according to the proportional angular speed output value, the integral angular speed output value and the derivative angular speed output value;
adjusting the integral angular speed output value to be a difference of a minimum output value and the proportional angular speed output value when a sum of the proportional angular speed output value and the integral angular speed output value is smaller than the minimum output value;
controlling the angular speed of the fan according to the total output value;
wherein the integration calculation and the derivative calculation are performed corresponding to a time axis, and the total output value is positively related to a pulse width modulation value, and the angular speed of the fan increases when the pulse width modulation value increases, as in independent claim 1,
or 
a method for controlling [[the]]an angular speed of [[the]]a fan, the method for controlling the angular speed of the fan being used in a computer system comprising the fan, the method for controlling the angular speed of the fan comprising:
obtaining an error value;
obtaining an adjusted error value by adjusting the error value using an adjustment constant when an absolute value of the error value is not larger than a predetermined value;
obtaining a proportional angular speed output value according to a proportional constant and the adjusted error value;
obtaining an integral angular speed output value by performing an integration calculation according to the proportional constant, an integral constant and the adjusted error value;
obtaining a derivative angular speed output value by performing a derivative calculation according to the proportional constant, a derivative constant and a measured temperature; and
obtaining a total output value according to the proportional angular speed output value, the integral angular speed output value and the derivative angular speed output value;
adjusting the integral angular speed output value to be a difference of a maximum output value and the proportional angular speed output value when a sum of the proportional angular speed output value and the integral angular speed output value is greater than the maximum output value;
controlling the angular speed of the fan according to the total output value;
wherein the integration calculation and the derivative calculation are performed corresponding to a time axis, and the total output value is positively related to a pulse width modulation value, and the angular speed of the fan increases when the pulse width modulation value increases, as in independent claim 10.
The dependent claims, being definite, further limiting, and fully enabled by the specification are persuasive over the prior art of record and depend on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119